Investor Presentation September Forward Looking Statements This news release contains certain forward-looking statements that are included pursuant to the safeharbor provisions of the Private Securities Litigation Reform Act of 1995.Such informationinvolves risks and uncertainties that could result in the Company’s actual results differing fromthose projected in the forward-looking statements. Important factors that could cause actualresults to differ materially from those discussed in such forward-looking statements include, butare not limited to, (1) the Company may incur additional loan loss provision due to negativecredit quality trends in the future that may lead to a deterioration of asset quality; (2) theCompany may incur increased charge-offs in the future; (3)the Company may experienceincreases in the default rates or decreased prepayments on previously securitized loans thatwould result in impairment losses or lower the yield on such loans; (4) the Company maycontinue to benefit from strong recovery efforts on previously securitized loans resulting inimproved yields on this assets; (5) the Company could have adverse legal actions of a materialnature; (6) the Company may face competitive loss of customers; (7) the Company may be unableto manage its expense levels; (8) the Company may have difficulty in retaining key employees;(9) changes in the interest rate environment may have results on the Company's operationsmaterially different from those anticipated by the Company's market risk management functions;(10) changes in general economic conditions and increased competition could adversely affect theCompany's operating results; (11) changes in other regulations and government policies affectingbank holding companies and their subsidiaries, including changes in monetary policies, couldnegatively impact the Company's operating results; and (12) the Company may experiencedifficulties growing loan and deposit balances.Forward-looking statements made herein reflectmanagement’s expectations as of the date such statements are made. Such information isprovided to assist stockholders and potential investors in understanding current and anticipatedfinancial operations of the Company and is included pursuant to the safe harbor provisions of thePrivate Securities Litigation Reform Act of 1995. The Company undertakes no obligation toupdate any forward-looking statement to reflect events or circumstances that arise after the datesuch statements are made. nTotal
